          Case 5:20-cv-00147-JMG Document 24 Filed 07/13/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

 BUESCHER, et al.,
                                Plaintiffs,

                 -v-
                                                      Case No. 5:20-cv-00147-JMG
 BRENNTAG NORTH AMERICA, INC., et
 al.,
                    Defendants.

                JOINT STATUS REPORT ON OUTCOME OF MEDIATION

       Plaintiffs Bryant Buescher, Clarence Iannine, Claressa Wallace, and Craig Cook

(“Plaintiffs”), and Defendants Brenntag North America, Inc., Board of Directors of Brenntag

North America, Inc., and Brenntag Investment and Oversight Committee (“Defendants,” and with

Plaintiffs, the “Parties”), by and through their undersigned attorneys, hereby submit this joint status

report on the outcome of mediation pursuant to the Court’s April 7, 2020 order.

       On April 7, 2020, the Court granted the Parties’ Joint Stipulated Motion for Stay Pending

Mediation. The Court stayed the case through July 6, 2020, and ordered the Parties to submit a

joint status report on the outcome of mediation by July 13, 2020.

       On May 19, 2020, the Parties participated in a mediation session with David Geronemus,

a neutral, third-party private mediator with experience mediating ERISA class actions. At the

conclusion of the mediation session, the Parties reached an agreement in principle to settle the case

on a class basis, subject to court approval. The Parties are negotiating the terms of the class action

settlement agreement, and Plaintiffs are preparing their motion for preliminary approval of the

settlement. The Parties expect that the settlement agreement will be finalized and Plaintiffs

prepared to file their preliminary approval motion by August 21, 2020. The Parties therefore
                                                  1
         Case 5:20-cv-00147-JMG Document 24 Filed 07/13/20 Page 2 of 3




request that the Court set August 21, 2020 as the deadline for Plaintiffs to file their motion for

preliminary approval of the settlement.



 Dated: July 13, 2020                          Respectfully submitted,

 Mark K. Gyandoh________________               Brian Ortelere              ___________
 Mark K. Gyandoh (PA Bar No. 88587)            Jeremy P. Blumenfeld (PA Bar No. 85955)
 CAPOZZI ADLER, P.C.                           Brian Ortelere (PA Bar No. 46464)
 312 Old Lancaster Rd                          MORGAN, LEWIS & BOCKIUS, LLP
 Merion Station, Pennsylvania 19066            1701 Market Street
 (610) 890-0200                                Philadelphia, PA 19103
 markg@capozziadler.com                        Tel: (215) 963-5000
                                               Fax: (215) 963-5001
 Donald R. Reavey (PA Bar No. 82498)           jeremy.blumenfeld@moganlewis.com
 2933 North Front Street                       brian.otelere@morganlewis.com
 Harrisburg, Pennsylvania 17100
 (717) 233-4101                                Counsel for Defendants
 donr@capozziadler.com

 Counsel for Plaintiffs and
 the Putative Class




                                                2
         Case 5:20-cv-00147-JMG Document 24 Filed 07/13/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 13, 2020, I filed a true and correct copy of the foregoing

document using the Court’s CM/ECF system, which will send a notice of electronic filing upon

all counsel of record:


 Mark K. Gyandoh (PA Bar No. 88587)             Jeremy P. Blumenfeld (PA Bar No. 85955)
 CAPOZZI ADLER, P.C.                            Brian Ortelere (PA Bar No. 46464)
 312 Old Lancaster Rd                           MORGAN, LEWIS & BOCKIUS, LLP
 Merion Station, Pennsylvania 19066             1701 Market Street
 (610) 890-0200                                 Philadelphia, PA 19103
 markg@capozziadler.com                         Tel: (215) 963-5000
                                                Fax: (215) 963-5001
 Donald R. Reavey (PA Bar No. 82498)            jeremy.blumenfeld@moganlewis.com
 2933 North Front Street                        brian.otelere@morganlewis.com
 Harrisburg, Pennsylvania 17100
 (717) 233-4101                                 Counsel for Defendants
 donr@capozziadler.com

 Counsel for Plaintiffs and
 the Putative Class

 /S/ Mark K. Gyandoh
 Mark K. Gyandoh




                                                 3
